811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Steven KALAKAY, Plaintiff-Appellant,v.Sheriff J.F. SPREEN, Undershiriff Robert Nyovich, Lt. CarlMatheny, Sgt. Ken Gay, Deputy M. Richards,Chairman Oakland County Board ofCommissioners, Defendants-Appellees,Detective J. MANIAK, Defendant.
No. 86-2056.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of appellant's response to this Court's order to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.  He also moves the Court for relief from the district court's judgment and for counsel on appeal.


2
It appears from the record that judgment was entered on December 28, 1984 and that the notice of appeal was filed on November 6, 1986, 21 months late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that appellant's motions for relief from judgment and appointment of counsel be and are hereby denied.  It is further ORDERED that this appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.